UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-1693


KEITH OTIS DUNN,

                Plaintiff - Appellant,

          v.

CITY OF ROCKY MOUNT, NORTH CAROLINA; DONALD MOSLEY, Officer,
Rocky Mount Police Department, Individually and in his
Official capacity; ROCKY MOUNT POLICE DEPARTMENT,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:10-cv-00028-FL)


Submitted:   November 30, 2012            Decided:   December 20, 2012


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold E. Lucas, Jr., Durham, North Carolina, for Appellant. J.
Nicholas Ellis, POYNER SPRUILL LLP, Rocky Mount, North Carolina;
Chad W. Essick, POYNER SPRUILL LLP, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith Otis Dunn seeks to appeal the district court’s

order   granting     summary   judgment    to    the    appellees.         We   are

constrained    to    dismiss   the    appeal    for    lack    of    jurisdiction

because Dunn’s notice of appeal was not timely filed.                   Bowles v.

Russell, 551 U.S. 205, 213 (2007).

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles, 551 U.S. at 214.           Further, a district

court is without authority to ignore or grant a party leave from

complying     with    the   various     statute-based         procedural    rules

governing a timely appeal.           Id. at 213-15; see 28 U.S.C. § 2107

(2006).

            The district court’s order denying Dunn’s Fed. R. Civ.

P. 59(e) motion was entered on the docket on August 18, 2011.

The thirty-day period in which to file a timely notice of appeal

expired on September 19, 2011.             Fed. R. App. P. 26(a)(1)(C).

After Dunn failed to do so, his time for seeking an extension of

the appeal period under Rule 4(a)(5) began to run on September



                                       2
20, 2011, and expired thirty days later on October 19, 2011.                        28

U.S.C. § 2107(c); Fed. R. App. P. 4(a)(5)(A)(i).

            Accordingly, Dunn’s request for an extension of the

appeal period, filed in the district court on October 20, 2011,

was one day out of time.         Fed. R. Civ. P. 5(d)(2).                 Because the

district    court   was   without       authority       to    grant   the    untimely

motion, Dunn’s notice of appeal was untimely.                      See Bowles, 551

U.S.   at   214   (courts    have      no       authority    to   create    equitable

exceptions to jurisdictional rules); Fed. R. Civ. P. 5(d)(2);

see also Goode v. Winkler, 252 F.3d 242, 245-46 (2d Cir. 2001)

(district court had no authority to consider untimely pro se

Fed. R. App. P. 4(a)(5) motion).

            Because Dunn failed to file a timely notice of appeal,

we dismiss the appeal for lack of jurisdiction.                        We dispense

with oral argument because the facts and legal contentions are

adequately   presented      in   the    materials       before     this     court   and

argument would not aid the decisional process.

                                                                            DISMISSED




                                            3